Opinion,
Mr. Justice Clark:
In Wier v. Myers, 34 Pa. 377, it was held that the committee of a lunatic ought not to be subject to action for any of the expenses of the process by which the lunatic and his estate are ■put into the custody of the law. “ All these expenses,” says this court in that case, “ ought to be carefully supervised by the court; and, considering the helpless condition of the lunatic, none ought to be allowed except such as are manifestly just and moderate. If the committee is liable to action, he may be sued anywhere, and thus put to very unjust inconvenience and expense, under the forms of law. The court that has the final settlement of the committee’s account ought to have the control of the committee’s expenditures.” But the services of Doctors Biddle and Mills were not rendered in the proceeding de lunático inquirendo. Streeper had been arrested and was in prison for crime. In order to be relieved from imprisonment he sued out a writ of habeas corpus, and it was in connection with this the alleged services were rendered. It may be said that the criminal act, the arrest, and the issuing of the habeas corpus, led up to the proceedings in lunacy, and that Doctors Biddle and Mills became witnesses in the lunacy case because of the professional knowledge of the case they had acquired in their previous examination; still, the fact remains, that the services were not rendered in the lunacy case, and their charges cannot be considered as part of the expenses thereof. As well might we embrace the costs of the criminal proceeding and of the habeas corpus and the attorney’s charges, in both.
The doctors’ charges stand upon the footing of an ordinary debt or demand on the lunatic’s estate. If their services were reasonably proper and necessary under the circumstances, and were rendered in good faith, at the instance of the attorney *183issuing the habeas corpus, the lunatic would be liable therefor, as for any other necessary and valuable thing done or furnished him. If the liability of the lunatic’s estate had been conceded by his committee, and the price or value of the services had been agreed upon, or otherwise lawfully ascertained, the court might have required the committee to raise the necessary funds to discharge the debt. But the demand was disputed by the committee, who alleged that the services, if they were rendered at all, were wholly unauthorized, and that the estate of the lunatic was in no way liable therefor. Under such circumstances, the court would not assume to settle the dispute, or to order the payment of a debt which the committee denied. It was the undoubted right, not only of the creditor, but of the lunatic debtor, through his committee, to have the validity of the claim, and its amount, ascertained by due course of law; and a suit brought with notice to the committee, and prosecuted to judgment, bona fide, would be conclusive as to the amounLand merits of the plaintiffs’ demand. The judgment thus obtained would, of course, give the creditor no preference by way of lien, nor would it enable him to enforce payment in the ordinary form of execution. The validity of his claim being thus established, and the true amount thereof ascertained, he was entitled to lay it before the court, and ask that its payment should be provided for. The debts of a lunatic are to be paid according to their character at the time of the finding of the inquisition; no preference can be acquired after the property passes in custodia legis.
The order and decree of the Common Pleas, made May 16, 1887, requiring the committee to pay to Dr. A. W. Biddle the sum of sixty dollars for professional services rendered by Doctors Biddle and Mills is therefore reversed, and it is ordered that the appellee, A. W. Biddle, pay the costs of this appeal.